Case 2:20-cv-00354-CJC-SK Document 31 Filed 06/19/20 Page 1 of 3 Page ID #:267



  1
  2
  3
  4
  5
  6
  7
                              UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
 10   JAY GANESH PETRO INC., a California        Case No. 2:20-cv-00354-CJC-SK
 11   corporation,                               Judge: Hon. Cormac J. Carney

 12                      Plaintiff,

 13   v.                                          ORDER GRANTING
                                                  STIPULATED PRELIMINARY
 14   TESORO REFINING & MARKETING                 INJUNCTION
      COMPANY LLC, a Delaware limited
 15   liability company; TREASURE
      FRANCHISE COMPANY LLC, a                   Action Filed: January 13, 2020
 16   Delaware limited liability company; and    Trial Date: Not Yet Set
      DOES 1 through 10, inclusive,
 17                      Defendants.
 18
 19   TESORO REFINING & MARKETING
      COMPANY LLC; TREASURE
 20   FRANCHISE COMPANY LLC,

 21                      Counter-Claimants,

 22   v.

 23   JAY GANESH PETRO INC., a California
      corporation; KANUBHAI PATEL, an
 24   individual; IQBAL SINGH, an individual;
      JAYANTILAL PATEL, an individual; and
 25   ROES 1-10, inclusive,

 26                      Counter-Defendants.

 27
 28
      4811-7147-7181.1

              ORDER GRANTING STIPULATED PRELIMINARY INJUNCTION
Case 2:20-cv-00354-CJC-SK Document 31 Filed 06/19/20 Page 2 of 3 Page ID #:268



  1         Based upon the agreement and stipulation by and between Plaintiff, JAY
  2   GANESH PETRO INC. (“Plaintiff”) and Defendants, TESORO REFINING &
  3   MARKETING COMPANY LLC and TREASURE FRANCHISE COMPANY
  4   LLC (collectively, “Defendants”) (Plaintiff and Defendants are referred to herein
  5   collectively as the “Parties” or individually as a “Party”), it is hereby ordered
  6   that the Parties’ Stipulated Preliminary Injunction (“Stipulation”) is GRANTED by
  7   the Court and a preliminary injunction shall issue upon the following terms:
  8      1. The Parties will continue the franchise relationship between the Parties and
  9         operate the ARCO-branded retail motor fuel facility and ampm Mini Market
 10         located at 3955 E Ocean Blvd, Long Beach, CA 90803-2818, Facility No.
 11         82835 pursuant to the requirements of the Franchise Agreements (as defined
 12         by the Stipulation) for 90 days commencing on the date of this Order
 13         (“Injunction Period”). Except as provided herein, Defendants are enjoined
 14         from enforcing the notice of termination, dated October 21, 2019, (“Notice of
 15         Termination”) during the Injunction Period.
 16      2. Notwithstanding Paragraph 1 of this Order, Defendants may exercise their
 17         rights under the Franchise Agreements or at law to (1) enforce the Notice of
 18         Termination after the conclusion of the Injunction Period; (2) provide notice
 19         of termination for acts or conduct constituting a breach of the Franchise
 20         Agreements or other legal grounds for such action occurring during the
 21         Injunction Period; and (3) receive any sums due and owing to Defendants.
 22      3. Notwithstanding the rights reserved by Defendants in paragraph 2, Plaintiff
 23         may seek an additional injunction by filing an appropriately noticed motion
 24         in the event that Defendants choose to proceed to enforce the Notice of
 25         Termination after the conclusion of the Injunction Period
 26      4. No Party is required to post a bond or undertaking.
 27      5. The Parties reserve their respective rights, remedies, and defenses in this
 28           action and in relation to the Franchise Agreements, notwithstanding this
      4811-7147-7181.1                           -2-
               ORDER GRANTING STIPULATED PRELIMINARY INJUNCTION
Case 2:20-cv-00354-CJC-SK Document 31 Filed 06/19/20 Page 3 of 3 Page ID #:269



  1           Order.
  2       6. This Order may be modified upon good cause shown, including but not
  3           limited to any Parties’ breach of the terms of the Franchise Agreement.
  4
  5           IT IS SO ORDERED.
  6
  7   Dated: June 19, 2020                            _________________________
                                                      ___________________________
  8                                                   Honorable Cormac J. Carney
                                                                            Caarney
                                                      Chief U.S. District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      4811-7147-7181.1              -3-
              ORDER GRANTING STIPULATED PRELIMINARY INJUNCTION
